ORDER

PER CURIAM.
Roland Wheeler, Defendant, appeals from the judgment entered following a bench trial in which he was convicted of attempted statutory rape in the first degree in violation of §§ 564.011 and 566.032 RSMo 1994 (Count I), child molestation in the second degree in violation of § 566.068 RSMo 1994 (Count II), and endangering the welfare of a child in the first degree in violation of Section 568.045.1(1) RSMo 1994 (Count III). The trial court sentenced him to concurrent terms of fifteen years, one year and five years. On appeal Defendant challenges sufficiency of the evidence and alleges the court plainly erred in failing to sua sponte order a pre-sen-tencing mental competency examination. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).